Citation Nr: 1530140	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-40 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral foot onychomycosis, to include as secondary to service-connected bilateral foot disabilities.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982, from September 2001 to June 2002, from November 2002 to June 2003, and from December 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Phoenix, Arizona.

In November 2014, the Veteran's claim for service connection for bilateral foot onychomycosis was remanded to the agency of original jurisdiction (AOJ) for further development.  The case has now returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in January 2010, the Veteran was granted service connection for left foot pain due to the fracture of the fifth toe, with tylomas, and service connection for right foot tylomas.

In the November 2014 remand, the Board found that a November 2012 VA examination addressing the nature and etiology of the Veteran's onychomycosis was inadequate.  Specifically, the Board determined that the examiner failed to provide a nexus opinion as to whether the Veteran's onychomycosis was directly related to his active duty military service.  Furthermore, the Board found that the November 2012 failed to provide an adequate rationale supporting his opinion that the Veteran's onychomycosis was not secondary to his service-connected bilateral foot disabilities.

The Board notes, after further review, that the November 2012 VA examination report does contain an opinion as to direct service connection.  However, in support of that conclusion, the examiner merely noted that the Veteran's service treatment records were silent for any complaints of onychomycosis.

In January 2015, an addendum opinion was obtained from the November 2012 examiner.  As to direct service connection, the examiner again concluded that the Veteran's onychomycosis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner copied the rationale from the November 2012 examination report stating that there was no evidence of onychomycosis during the Veteran active duty service, and that his foot condition with calluses (tylomas, with a history of a fracture of the left fifth toe in 1978) had healed.  Additionally, the examiner reiterated the prior conclusion that the Veteran's onychomycosis was less likely than not proximately due to or the result of his service-connected foot disabilities.  The only additional support added by the examiner to his conclusion was that there was no new evidence to change his opinion, and that onychomycosis was a fungal infection that was unlikely due to the Veteran's service-connected bilateral foot disabilities.

The Board finds that the examiner did not comply with the previous remand directives.  The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").  With regard to the examiner's direct service connection opinion, he merely reiterated that the Veteran's service treatment records were absent for any indications of onychomycosis, and that his foot condition with calluses (tylomas, with a history of a fracture of the left fifth toe in 1978) had healed.  With regard to the examiner's opinion as to secondary service connection, he merely stated that onychomycosis was a fungal infection and was not due to his service-connected disability.  The examiner again failed to provide a rationale connecting his conclusion to the medical information.

Furthermore, with regard to the opinion concerning secondary service connection, while the examiner addressed whether the Veteran's onychomycosis was caused by his service-connected bilateral foot disabilities, the examiner failed to address whether the Veteran's onychomycosis was aggravated by his service-connected bilateral foot disabilities as requested.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies in the November 2012 examination and the January 2015 opinion, the Board finds that a new examination by a new VA examiner is necessary to address these deficiencies.  The Board finds that a new examination, rather than another opinion, would be useful so that the examiner can obtain a full medical history from the Veteran, including the any lay statements concerning the onset of his current condition and any continuity of symptoms.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination by a different examiner than that one who performed the November 2012 examination to address the nature and etiology of his bilateral onychomycosis.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record (i.e., the electronic claims file) and this Remand have been reviewed.  

After examining the Veteran and taking a complete and thorough medical history, the examiner should offer an opinion as to the following questions:

a)  Whether it is it at least as likely as not (a 50 percent or higher probability) that the Veteran developed onychomycosis as a result of his military service;

b)  Whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's onychomycosis is caused by his service-connected bilateral feet disabilities; and

c)  Whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's onychomycosis has been aggravated by his service-connected bilateral feet disabilities.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.


With regard to the questions above, the Board emphasizes that each must be answered.  The examiner should take into consideration all of the evidence of record, to include in- and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

